       Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
KELLY BROWN and TIFFANY                              :           Case No. 16-cv-7333 (RA) (KHP)
STEWART, individually and on behalf of :
all others similarly situated, as                    :
Class/Collective representatives,                    :
                                                     :
         Plaintiffs,                                 :
                                                     :
                  v.                                 :
                                                     :
BARNES & NOBLE, INC.,                                :
                                                     :
         Defendant.                                  :
-------------------------------------------------------X

  PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL




                                                   Michael J. Palitz
                                                   SHAVITZ LAW GROUP, P.A.
                                                   800 3rd Avenue, Suite 2800
                                                   New York, New York 10022
                                                   Tel: (800) 616-4000

                                                    Gregg I. Shavitz*
                                                    Camar Jones*
                                                    SHAVITZ LAW GROUP, P.A.
                                                    981 Yamato Road, Suite 285
                                                    Boca Raton, Florida 33431
                                                    Tel: (561) 447-8888

                                                    Marc S. Hepworth
                                                    Charles Gershbaum
                                                    David A. Roth
                                                    Rebecca S. Predovan
                                                    HEPWORTH, GERSHBAUM & ROTH, PLLC
                                                    192 Lexington Ave, Suite 802
                                                    New York, New York 10016
                                                    Tel: (212) 545-1199

                                                    Attorneys for Plaintiffs and the Putative Classes
  Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 2 of 24



                           TABLE OF CONTENTS

INTRODUCTION……………………………………………………………………………….1

BACKGROUND…………………………………………………………………………………3

   A.   Plaintiffs’ Discovery Requests…………………………………………………….3

   B.   Defendant’s Discovery Responses………………………………………………...4

   C.   Defendant Repeatedly Denied That the Documents on the Privilege Log Exist….5

   D.   Defendant Told the Court that the Documents on the Privilege Log Did
        Not Exist…………………………………………………………………………...7

   E.   Defendant’s September 24, 2019 Privilege Log…………………………………..9

ARGUMENT……………………………………………………………………………………11

   A.   Legal Standards…………………………………………………………………..11

   B.   Failure to List Privileged Documents Timely on a Privilege Log Results in
        Waiver of the Privilege…………………………………………………………...12

   C.   The Court Should Find that Defendant Waived Privilege as to All
        Documents on the September 24, 2019 Privilege Log…………………………...13

   D.   The Court’s Review of 50 Documents on the September 24, 2019
        Privilege Log……………………………………………………………………..15

   E.   The Court Should Award Fees and Costs to Plaintiffs…………………………...19

CONCLUSION………………………………………………………………………………....21
        Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 3 of 24



                               TABLE OF AUTHORITIES

Cases

Bush v. Element Fin. Corp.,
       No. 16 Civ. 1007, 2016 U.S. Dist. LEXIS 189318 (S.D.N.Y. Dec. 13, 2016)…...12, 13, 15

FG Hemisphere Associates, L.L.C. v. Republique Du Congo,
     No. 01-cv-8700, 2005 U.S. Dist. LEXIS 3523 (S.D.N.Y. Mar. 8, 2005)……………passim

Johannes v. Lasley,
      No. 17 Civ. 3899, 2019 U.S. Dist. LEXIS 74440 (E.D.N.Y. May 2, 2019)……...12, 13, 15

Kogut v. Cty. of Nassau,
       No. 06-cv-6695, 2011 WL 13284714 (E.D.N.Y. Nov. 14, 2011)………………………...12

Leviton Mfg. Co. v. Greenberg Traurig LLP,
       No. 09 Civ. 8083, 2010 U.S. Dist. LEXIS 128849 (S.D.N.Y. Dec. 6, 2010)…….15, 18, 20

Klein v. Torrey Point Grp., LLC,
        979 F. Supp. 2d 417 (S.D.N.Y. 2013)…………………………………………………….19

S J Berwin & Co. v. Evergreen Entertainment Gr.,
       No. 92 Civ. 6209, 1994 U.S. Dist. LEXIS 12897 (S.D.N.Y. Sept. 13, 1994)……………19

Scott v. Chipotle Mexican Grill, Inc.,
        67 F. Supp. 3d 607 (S.D.N.Y. 2014)…………………………………………………18, 20

SEC v. Yorkville Advisors, LLC,
       No. 12 Civ. 7728, 2015 U.S. Dist. LEXIS 24578 (S.D.N.Y. Feb. 27, 2015)………...19, 20

United States v. Bilzerian,
       926 F.2d 1285 (2d Cir. 1991)…………………………………………………….15, 18, 20

Rules

Fed. R. Civ. P. 26(b)(5)………………………………………………………………………..2, 12

Fed. R. Civ. P. 26(e)……………………………………………………………………………...11

Fed. R. Civ. P. 34(b)(2)(C)………………………………………………………………….4, 5, 12

Fed. R. Civ. P. 37(a)(5)(A)…………………………………………………………………..passim

Local Rule 26.2(b)……………………………………………………………………...…...passim


                                             ii
      Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 4 of 24



                                        INTRODUCTION

       Plaintiffs are moving to compel all documents contained on Defendant Barnes & Noble,

Inc.’s (“BN”) September 24, 2019 privilege log. Ex. A. The Court should require that BN

produce all documents on the privilege log and hold that BN waived any privilege claim due to

BN’s “unjustified failure to list privileged documents on the required log of withheld documents

in a timely and proper manner[.]” FG Hemisphere Associates, L.L.C. v. Republique Du Congo,

No. 01-cv-8700, 2005 U.S. Dist. LEXIS 3523, at *14 (S.D.N.Y. Mar. 8, 2005). Plaintiffs

requested the documents listed on the privilege log on March 2, 2017. Ex. B at Request Nos. 15,

18-21, 31. Despite Plaintiffs’ repeated requests over the course of more than two and a half years,

Defendant denied that such documents existed. Inexplicably, at the close of discovery,

Defendant magically located approximately 320 documents which cut to the core of key issues in

this case such as the amount of time Café Managers (“CMs”) perform tasks, BN’s knowledge of

the tasks CMs perform and similarities of such tasks, good faith and willfulness evidence such as

what BN knew about CM job duties from a time study and analysis of the position and advice of

counsel BN received regarding reclassifying CMs to non-exempt status, and evidence supporting

Plaintiffs’ claim that BN understaffed its cafes and used CMs to save labor money. See Ex. A.

       In fact, BN admitted at the October 10th conference that it withheld documents showing

BN received advice of counsel relating to the economic impact of classifying CMs as exempt

due to the new proposed increased salary level which the Department of Labor planned to

implement. Ex. C at 22:15-25. Such evidence is directly probative of BN’s good faith defense

and state of mind. BN classified CMs as exempt until it got too economically unfeasible to pay

CMs a higher salary which would negatively impact BN’s profits. Then, BN reclassified CMs to

non-exempt status to maintain corporate profits. Using CMs as a way to save BN money has

been Plaintiffs’ theory since they filed this case (ECF No. 1 at ¶ 6). Plaintiffs expressly asked
      Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 5 of 24



BN for documents relating to the reclassification decision, analyses regarding the decision, and

any advice of counsel received. Ex. B at Request Nos. 21 and 31. BN repeatedly denied that

any such documents exist, only to then list 165 such reclassification documents on a privilege log

just before discovery closed. Ex. A at pp. 9-20.

       Defendant’s conduct has severely prejudiced Plaintiffs. Plaintiffs conducted their

discovery and made their arguments in motions based on the assumption that none of the

documents on the privilege log existed and that Defendant never received advice of counsel of

any kind relating to CMs. While Defendant tries to whitewash its discovery failures by claiming

the documents do not show advice as to the “proper classification” of CMs, all of these

documents are undeniably responsive to Plaintiffs’ March 2, 2017 discovery requests, which is

why Defendant belatedly listed them on a privilege log. Defendant clearly discussed

reclassifying CMs with numerous lawyers and none of that information was ever disclosed. The

withheld documents also identify the names of witnesses who Defendant never disclosed.

       Discovery rules exist for a reason – to ensure fair play in the litigation. Fed. R. Civ. P.

26(b)(5) requires that a party list on a privilege log any responsive documents which were

withheld on the basis of privilege. Local Rule 26.2(b) further requires that privilege logs be

provided “in writing at the time of the response to such discovery or disclosure, unless otherwise

ordered by the Court.” Defendant violated these rules. More than two and a half years after

Plaintiffs served discovery requests for these documents, Defendant finally listed them on a

privilege log. That is clear gamesmanship in express violation of the rules.

       For the reasons set forth herein, Plaintiffs respectfully request that the Court find that

Defendant waived privilege with respect to all documents on the September 24, 2019 privilege

log and order Defendant to produce all documents within seven days of the Court’s Order.



                                                   2
      Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 6 of 24



Plaintiffs also request that Defendant pay Plaintiffs’ attorneys fees and costs in connection with

this motion, including the status conference and work performed prior to the conference per Rule

37(a)(5)(A).1

                                        BACKGROUND

A.     Plaintiffs’ Discovery Requests

       On March 2, 2017, Plaintiffs served their First Set of Production of Documents

requesting the documents on Defendant’s September 24, 2019 privilege log:

Request No. 3: Produce documents that constitute, reflect or contain job descriptions for CMs
during the relevant time period.2

Request No. 15: E-mails to and from Defendant’s corporate-level employees during the relevant
time period regarding:

       (a) the job duties and expectations of CMs;
       (b) hours worked by CMs;
       (c) the classification of CMs as exempt or non-exempt from overtime compensation;
       (d) the compensation of CMs; and
       (e) complaints that CMs were not paid overtime wages, were misclassified as exempt
       and/or work excessive hours.

Request No. 18: Documents that contain or reflect the amount of time required to perform a
given task, assignment, duty or function performed by CMs. (This Request is not limited by any
date parameters).

Request No. 19: Time studies, observational studies, and/or time and motion studies concerning
time spent on tasks performed and/or hours worked by CMs. (This Request is not limited by any
date parameters).

Request No. 20: Documents that refer or relate to the decision(s) to re-classify CMs as non-
exempt in or about October 2016, including any reviews, audits, e-mails, communications, or
analyses in connection with such decision(s). (This Request is not limited by any date
parameters).


1
 After resolution of this motion, Plaintiffs intend to file a motion for Rule 37 sanctions seeking
an order to strike Defendant’s Answer and prohibiting Defendant from submitting evidence in
support of its defenses.
2
 The “relevant time period” is defined as “the period from September 20, 2013 to the present
outside of New York and from November 8, 2010 to the present within New York.” Ex. B at p. 3.
                                                 3
      Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 7 of 24



Request No. 31: Documents relating to Defendant’s good faith affirmative defenses including,
but not limited to, communications and advice between counsel for the Defendant and
Defendant’s employees relating to its good faith affirmative defenses, the classification and
reclassification of Café Managers, the number of hours Café Managers work, and the manner of
compensating Café Managers.

Ex. B.

         On July 19, 2018, Plaintiffs served their Third Set of Requests for Production of

Documents and requested: “all documents and electronic mail relating to time studies,

observational studies, and/or time and motion studies concerning time spent on tasks performed

and/or hours worked by Café Managers. (This Request is not limited by any date parameters).”

Ex. D at Request No. 2.

B.       Defendant’s Discovery Responses

         On May 17, 2017, Defendant served its responses to Plaintiffs’ First Set of Requests for

Production of Documents. Ex. E. Defendant stated that it will produce all job descriptions. Ex.

E at Response to Request No. 3. Defendant stated that no responsive documents exist as to

Request Nos. 18 and 19. Defendant did not respond to Request No. 20. Defendant stated that it

would produce a communication about the Café Manager reclassification in response to Request

No. 21. Defendant indicated that it will produce documents responsive to Request No. 31.

Defendant also objected to Request No. 15 and the parties later conferred about this (see infra at

5-7). Notably, Defendant never stated that it withheld any responsive documents on the

basis of any objection as required by Fed. R. Civ. P. 34(b)(2)(C) and did not provide a

privilege log.

         On June 1, 2017, Defendant served amended responses to Plaintiffs’ First Set of Requests

for Production of Documents. Defendant supplemented its non-response to Request No. 20 to

state “Defendant is not currently aware of responsive documents in its possession.” Ex. F at p. 9.



                                                  4
      Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 8 of 24



       On August 24, 2018, Defendant served its responses to Plaintiffs’ Third Set of Requests

for Production of Documents. Ex. G. Defendant stated that it would “conduct a narrow review

of reasonably accessible e-mails to identify and produce any non-privileged e-mails concerning

the time study conducted by Right Management and the Café Operations Workload Update.” Id.

at Response to RFP No. 2. Again, Defendant never stated that it withheld any responsive

documents on the basis of any objection as required by Fed. R. Civ. P. 34(b)(2)(C) and did not

provide a privilege log.

C.     Defendant Repeatedly Denied That the Documents on the Privilege Log Exist

       After receiving Defendant’s responses to Plaintiffs’ March 2017 requests for production,

Plaintiffs sent a discovery deficiency letter on May 26, 2017 asking Defendant to identify any

responsive documents withheld and requested a privilege log for any documents withheld for

privilege. Ex. H. Plaintiffs also asked for any documents or emails relating to the classification

and reclassification of CMs. Id. On June 1, 2017, Defendant supplemented its discovery

responses stating that it is unaware of any (1) time studies or audits, (2) documents that reflect

the amount of time required to perform a given task, assignment, duty or function performed by

CMs, and (3) documents relating to decisions to classify or re-classify CMs as non-exempt in or

about October 2016, including any reviews, audits, e-mails, communications, or analyses in

connection with such decisions. Ex. F. Defendant did not provide a privilege log indicating that

any responsive documents were withheld.

       On June 15, 2017, Defendant sent Plaintiffs a letter stating that it has “has produced all

non-privileged emails responsive to” Request 21 which seeks: “Documents that refer or relate to

the decision(s) to re-classify CMs as non-exempt in or about October 2016, including any

reviews, audits, e-mails, communications, or analyses in connection with such decision(s).” Ex.



                                                  5
      Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 9 of 24



I at p. 2. Defendant also stated that it will provide a privilege log if any responsive documents

were withheld. Ex. I at p. 2. No privilege log was provided.

       On August 3, 2017, Plaintiffs sent Defendant another letter asking Defendant to produce

the time and motion studies which were identified by Defendant’s Rule 30(b)(6) designee in

deposition but inexplicably were not produced. Ex. J. Plaintiffs again reiterated their request for

production of all responsive documents or a privilege log for any documents withheld. Id.

Defendant again did not supplement or produce a privilege log to identify any of the documents

on the September 24, 2019 privilege log.

       On October 13, 2017, Plaintiffs sent Defendant another letter due to Defendant’s failure

to produce e-mails relating to the Right Management time study and documents relating to the

classification and reclassification of CMs. Ex. K. Plaintiffs stated that it appeared that

Defendant withheld responsive documents and did not provide a privilege log. Id. at 2. On

October 16, 2017, Defendant responded stating Plaintiffs’ claims are “baseless.” Ex. L.

       After discovery reopened following the conditional certification decision, on July 19,

2018, Plaintiffs sent Defendant a letter asking Defendant to ensure that all responsive documents

were produced and, if not, to supplement its responses. Ex. M. Plaintiffs also asked Defendant

to confirm that “all responsive documents that have been or are being withheld are listed on

Defendant’s privilege log and that no further privileged, responsive documents are being

withheld.” Id. at 4. On August 7, 2018, Defendant responded stating “except as otherwise

indicated in our discovery responses, we did not withhold any responsive, non-privileged

documents within the possession, custody or control of Barnes & Noble. Any documents

that we withheld on the basis of privilege are reflected on our Privilege Log.” Ex. N at 1.

Defendant also said in its August 7, 2018 letter that, “In any event, other than documents we



                                                 6
     Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 10 of 24



have already produced or identified on the Privilege Log, Barnes & Noble does not have, within

its possession, custody or control, written communications reflecting the decision to re-classify

Café Managers.” Id. at 4.

       On December 20 and 21, 2018, the parties exchanged e-mail correspondence about

whether Defendant received advice of counsel relating to CMs’ compensation and classification

(and, if yes, to identify the firms and attorneys who provided the advice). Ex. O. Defendant said:

“Without waiving any objections, after a reasonably diligent search we are not aware of any

communications in Defendant’s possession in which Barnes & Noble received advice concerning

the propriety of classifying the Café Manager position as exempt.” Ex. O at 2. Plaintiffs

followed up with the following questions:

       (1) “Did Defendant receive any advice of counsel relating to Café Managers’
       classification and compensation (not including your firm’s advice in connection with the
       defense of this case)?”

       (2) “Does Defendant have any other documents (aside from communications) relating
       to advice of counsel it received relating to Café Managers’ classification and
       compensation?”

Defendant responded no to both questions. Ex. O at 1.

D.     Defendant Told the Court that the Documents on the Privilege Log Did Not Exist

       At the January 3, 2019 Court conference, Defendant made the following representations

to the Court:

       MR. AIKEN: And in that time, to my knowledge, no report was generated, okay. Also, to
       my knowledge, Your Honor, and I’ve searched myself, no advice was given with respect
       to whether the café managers should or should not be classified as exempt.

       THE COURT: No advice by?

       MR. AIKEN: Bryan Cave or anyone else that I would be aware.

       ****



                                                 7
     Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 11 of 24



       MR. AIKEN: -- we’ve not received advice from Bryan Cave on this. And then beyond
       that, we’re not aware of any advice from a law firm with respect to whether café
       managers should or should not be classified as exempt.

       ****

       THE COURT: Okay. So just so I understand it. You’ve searched Barnes and Noble’s
       records --

       MR. AIKEN: Yes, ma’am.

       THE COURT: -- to see whether or not Barnes and Noble received any advice from any
       firm, not just Bryan Cave, regarding classification of café managers?

       MR. AIKEN: Yes, Your Honor. And I --

       THE COURT: And you have found none?

       MR. AIKEN: Yes. And I applied search terms that related to the law firms that could
       have been involved. I mean there are just thousands and thousands of emails. So I applied
       the -- I applied searches with respect to Vedder Price, Ogletree, and with respect to Bryan
       Cave to try and find anything that would be advice that says you should or should not do
       that.

       THE COURT: And what time period did you search?

       MR. AIKEN: 2004 to September 2016.

       ****

       MR. AIKEN: And so she [Michelle Smith]3 did not identify outside counsel. We’ve not
       found any advice from outside counsel with respect to whether they should be classified
       as exempt or not.

       ******

       MR. AIKEN: Thank you, Your Honor. You know, we searched Michelle Smith and Brad
       Fuhr’s [sic] emails from the time 2004 and I believe -- I believe September 2016 is
       correct. And if that’s not correct, it’s October of 2016. But one of those is the right
       date. No, I would be really surprised to find anything on the issue beyond what we’ve
       searched. But we will, you know, at some point represent that we’ve done what we think
       is an exhaustive search.


3
 Michelle Smith is Defendant’s Rule 30(b)(6) representative and the individual who Defendant
identified as being responsible for making the classification decision for Café Managers. Exhibit
P at 16:8-10.
                                                8
     Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 12 of 24



Ex. P at 14:4-11, 14:23-15:1, 15:6-20, 19:1-3, 27:22-28:5.

       Based on Defendant’s representations that no documents addressing advice of counsel

exist, the Court held that:

       I do take note, though, that you [Defendant] do not have a privilege log. And certainly to
       the extent that there was advice provided on classification, that would be potentially
       relevant in response to [plaintiffs’] discovery and should be on a privilege log with
       respect to the documents. But what I’m hearing from Mr. Aiken is that he searched.
       There’s nothing so that for that reason, there is nothing on the privilege log.

Ex. P at 25:18-25.

       The parties addressed this issue again on March 12, 2019. Plaintiffs asked again if the

reason that there was no updated privilege log is because there were no privileged documents

withheld. Ex. Q at 8:16-9:1. Defendant’s counsel again confirmed that he is “not aware of

anything that would constitute advice with respect to the [] exemption” and that his “entire

exercise was to confirm the lack of any advice . . . And that’s what I’ve done.” Ex. Q at 10:17-21.

Defendant stated that he would again confirm that no advice was received and produce a

privilege log if any advice was located. Ex. Q at 10:11-13. The Court ordered Defendant to

complete the review of Smith’s e-mails and update the privilege log by the end of April. Ex. H at

10:24-11:4. Defendant agreed to do that. Ex. H at 11:5.

       Nearly ten months passed since that January 3rd conference and five months since the

deadline to update the privilege log in April. Defendant never supplemented its privilege log.

E.     Defendant’s September 24, 2019 Privilege Log

       Out of the blue, Defendant sent Plaintiffs’ a 20-page privilege log consisting of about 320

entries. The entries include e-mails to and from the exact same custodians – Michelle Smith and

Brad Feuer – whose e-mails Defendant previously said it searched back in 2018. Defendant has

never explained why the documents are just now being listed on a privilege log when their e-mail



                                                9
        Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 13 of 24



accounts were searched in 2018 and likely before that. This privilege log contained many

examples of responsive documents which were requested in March 2017, withheld from

Plaintiffs for years, and not disclosed on a privilege log previously. Such documents include:

•        Numerous documents and e-mails regarding to the Right Management time study/audit of
         the Café Manager position which assessed the tasks Café Managers performed and the
         amount of time they spent on the tasks. These documents are responsive to Plaintiffs’
         discovery requests. Compare Ex. A (Privilege Log) at pp. 1-9 with Ex. B at Request Nos.
         18, 19, 31 and Ex. D at Request No. 2.

•        May 19, 2016 E-mail: “Addressing new overtime ruling and proposed strategy to
         reclassify Café manager, and related issues, and attaching White Collar Exemption
         Impact FY17-18.”

•        May 19, 2016 E-mail: “New Overtime Regulations – Addressing new overtime ruling
         and proposed strategy to reclassify Café manager, and related issues, and attaching White
         Collar Exemption Impact FY17-18.”

•        May 19, 2016 E-mail: “Spreadsheet of projected impact of Café manager
         reclassification.”

•        August 17, 2016 E-mail: “Scheduling meeting to discuss and forwarding e-mails
         (including with Jackson Lewis4) regarding attorney advice and potentially
         reclassifying Café Managers and related issues.”

•        August 17, 2016 E-mail: “Fwd: FLSA Advice Addressing scheduling for a meeting to
         discuss and forwarding e-mails (including with Jackson Lewis) regarding attorney advice
         and potentially reclassifying Café Managers and related issues.”

•        August 17, 2016 E-mail: “FLSA Advice Planning meeting to discuss and forwarding e-
         mails (including with Jackson Lewis) regarding attorney advice and potentially
         reclassifying Café Managers and related issues.”

•        August 17, 2016 E-mail: “Addressing potential reclassification of Café Managers and
         current alleged misclassification nationwide class action, and forwarding e-mail exchange
         between Allison Spivak and other Barnes & Noble employees.”

•        August 18, 2016 E-mail: “Planning meeting to discuss and forwarding e-mails (including
         with Jackson Lewis) regarding attorney advice and potentially reclassifying Café
         Managers and related issues.”

•        August 18, 2016 E-mail: “Addressing potential reclassification of Café Mangers


4
    Jackson Lewis is a national employment law defense law firm.
                                                10
     Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 14 of 24



      and current alleged misclassification nationwide class action, and forwarding e-mail
      exchange between Allison Spivak [Defendant’s former Director of Legal Affairs for
      Human Resources] and other Barnes & Noble employees.”

•     September 16, 2016 E-mail: “Call regarding Café Manager Reclassification: Inquiring
      about scheduling for call with General Counsel about Café Manager reclassification.”

•     September 20, 2016 E-mail: “Addressing next steps and forwarding e-mails (including
      with Jackson Lewis) regarding attorney advice and potentially reclassifying Café
      Managers and related issues.”

•     September 20, 2016 E-mail: “Providing input and forwarding emails (including with
      Jackson Lewis) regarding attorney advice and potentially reclassifying Café
      Managers and related issues.”

•     September 20, 2016 E-mail: “Addressing and forwarding emails regarding attorney
      advice, job descriptions and potential reclassification, and forwarding emails between
      Allison Spivak and other Barnes & Noble employees.”

•     September 20, 2016 E-mail: “Notes on CBDM and Café Manager Exemption Issues:
      Recounting discussion with Kevin and Janet regarding reclassification and related legal
      issues.”

•     September 20, 2016 E-mail: “Expressing gratitude for input and forwarding e-mails
      regarding attorney advice, job descriptions, and potential reclassification, and forwarding
      e-mails between Allison Spivak and other Barnes & Noble employees.”

•     September 20, 2016 E-mail: “Addressing classification of Café managers, attorney
      advice and exemption, and forwarding e-mails between Allison Spivak and other Barnes
      & Noble employees.”

•     September 20, 2016 E-mail: “Providing input into questions regarding exemptions,
      classification and attorney advice, and forwarding e-mails between Allison Spivak and
      other Barnes & Noble employees.”

•     September 20, 2016 E-mail: “Addressing next steps with regard to exemptions, attorney
      advice and job descriptions, and forwarding e-mails between Allison Spivak and other
      Barnes & Noble employees.”

See Ex. A (emphasis added).
                                        ARGUMENT

A.    Legal Standards

      Fed. R. Civ. P. 26(e) requires that a party must supplement its response to a request for



                                               11
     Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 15 of 24



production “(A) in a timely manner if the party learns that in some material respect the disclosure

or response is incomplete or incorrect, and if the additional or corrective information has not

otherwise been made known to the other parties during the discovery process or in writing; or

(B) as ordered by the court.” If documents are withheld on the basis of an objection, the

“objection must state whether any responsive materials are being withheld on the basis of that

objection.” Fed. R. Civ. P. 34(b)(2)(C). The federal rules also require that a party list on a

privilege log any responsive documents which were withheld on the basis of privilege. Fed. R.

Civ. P. 26(b)(5). Local Rule 26.2(b) further requires that privilege logs be provided “in writing at

the time of the response to such discovery or disclosure, unless otherwise ordered by the Court.”

B.     Failure to List Privileged Documents Timely on a Privilege Log Results in Waiver of
       the Privilege

       “It should be clear to all attorneys that the Federal Rules of Civil Procedure and the Local

Civil Rules are not starting points for a discussion concerning the handling of privileged

documents nor are they merely suggested practice guidelines that attorneys are free to disregard.

They are rules, and in the absence of a court Order or stipulation providing otherwise, they must

be obeyed.” FG Hemisphere Associates, 2005 U.S. Dist. LEXIS 3523, at *14. “As other judges

in this District and I have repeatedly held, the unjustified failure to list privileged documents on

the required log of withheld documents in a timely and proper manner operates as a waiver of

any applicable privilege.” Id. (citing numerous authorities); Bush v. Element Fin. Corp., No. 16

Civ. 1007, 2016 U.S. Dist. LEXIS 189318, at *14-15 (S.D.N.Y. Dec. 13, 2016) (Sullivan, J.)

(same and fining counsel for failure to comply with rules); Johannes v. Lasley, No. 17 Civ. 3899,

2019 U.S. Dist. LEXIS 74440, at *13 (E.D.N.Y. May 2, 2019) (“‘The failure of defendants to list

the ... documents [in question] on a privilege log constitutes a waiver of any applicable

privilege.’”) (quoting Kogut v. Cty. of Nassau, No. 06-cv-6695, 2011 WL 13284714, at *4

                                                 12
     Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 16 of 24



(E.D.N.Y. Nov. 14, 2011)).

C.     The Court Should Find that Defendant Waived Privilege as to All Documents on the
       September 24, 2019 Privilege Log

       The law is clear that parties must timely provide a privilege log indicating which

responsive documents were withheld due to privilege assertions. FG Hemisphere Associates,

2005 U.S. Dist. LEXIS 3523, at *14; Local Rule 26.2(b). Failure to do so results in waiver of

privilege as to all privileged documents. Id. (citing authorities); Bush, 2016 U.S. Dist. LEXIS

189318, at *14-15; Johannes, 2019 U.S. Dist. LEXIS 74440, at *13.

       Here, Plaintiffs served Defendant with requests for production on March 2, 2017 which

sought all of the documents listed on Defendant’s September 24, 2019 privilege log. Defendant

did not provide a privilege log with its responses as required by Local Rule 26.2(b). Rather,

Defendant waited two and a half years to identify these responsive documents on a

privilege log.

       Prior to the January 3, 2019 Court conference, Defendant’s counsel stated that Defendant

reviewed the e-mails of Michelle Smith and Brad Feuer. Yet, none of these clearly relevant

documents and e-mails from Ms. Smith and Mr. Feuer’s e-mail accounts were listed on a

privilege log until September 23, 2019. Even after the Court reminded Defendant of its

obligation to provide a privilege log if any responsive documents were withheld on January 3rd,

Defendant still cavalierly disregarded the Court’s Order and the law and did not identify any of

the approximately 320 documents on a privilege log. Defendant waited until discovery was

about to close to identify all such documents on September 24, 2019.

       The documents on the privilege log are not new. They are from 2004, 2005, and 2016.

Plaintiffs requested these documents in March 2017 and the parties addressed these documents in

numerous conferrals and in correspondence (supra at 3-9) and at the January 2, 2019 and March

                                                13
     Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 17 of 24



12, 2019 court conferences. Defendant knew for years that the Right Management study/audit,

the Café Manager job analysis, and the classification and reclassification of Café Managers are

relevant issues in this litigation. Presumably, Defendant’s counsel asked Defendant whether or

not it had any documents relating to these issues when it represented to the Court and Plaintiffs’

counsel multiple times that no such documents existed and no documents were being withheld on

the basis of privilege. Defendant’s counsel even indicated that he personally searched the e-

mails of Michelle Smith (Defendant’s Vice President of Human Resources who made the

classification decisions and who possesses the knowledge of Defendant’s good faith defense) and

Brad Feuer, Esq. (Defendant’s General Counsel). How is it possible that none of these

documents were listed on a privilege log previously when Defendant claimed to have searched

these custodians’ documents and e-mails for responsive documents in 2018? How is it possible

that Defendant never indicated that it, in fact, discussed reclassifying CMs with multiple in-

house attorneys and attorneys at Jackson Lewis?

       There is no explanation for Defendant’s discovery failures. Nor will Defendant explain

what happened and why its prior searches did not identify these 320 documents. Defendant

refuses to respond to questions about its search, when it first identified these documents as

privileged, and why Defendant provided the privilege log on September 24, 2019. Plaintiffs did

not serve recent discovery requests to warrant a new privilege log.

       The only explanation for this extremely late privilege log is that Defendant did not want

Plaintiffs to know these documents existed because Defendant knew that Plaintiffs would

attempt to obtain them in discovery. Defendant waited until discovery was about to close so

Plaintiffs would not have a meaningful opportunity to challenge the claimed privilege and use

such documents in the litigation. This hurt Plaintiffs’ discovery efforts to obtain documents



                                                14
     Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 18 of 24



relating to the CM time study, BN’s state of mind, willfulness issues, BN’s communications with

counsel regarding the reclassification of CMs, BN’s decision to reclassify CMs as exempt due to

the impact on BN’s budget and profits, and the duties and levels of discretion that CMs have.

       Defendant clearly spoke with counsel about reclassifying CMs to non-exempt status and

never disclosed that to the Court or Plaintiffs. The information is undoubtedly relevant despite

Defendant’s claim that it is not relying on advice of counsel and must be produced in light of

Defendant’s good faith affirmative defense. E.g., Leviton Mfg. Co. v. Greenberg Traurig LLP,

No. 09 Civ. 8083, 2010 U.S. Dist. LEXIS 128849, at *7-8 (S.D.N.Y. Dec. 6, 2010) (“Courts have

recognized that a party need not explicitly rely upon advice of counsel to implicate privileged

communications. Instead, advice of counsel may be placed in issue where, for example, a party’s

state of mind, such as his good faith belief in the lawfulness of his conduct, is relied upon in

support of a claim of defense.”); United States v. Bilzerian, 926 F.2d 1285, 1291 (2d Cir. 1991) (a

party’s “conversations with counsel regarding the legality of his schemes would have been

directly relevant in determining the extent of his knowledge and, as a result, his intent.”).

       Plaintiffs’ discovery and arguments in motions have been shaped upon a belief that these

documents did not exist. Defendant’s unjustified failure to provide a timely privilege log harmed

Plaintiffs’ access to relevant evidence. The Court should find that Defendant waived privilege as

it did not follow the law. FG Hemisphere Associates, 2005 U.S. Dist. LEXIS 3523, at *14; Bush,

2016 U.S. Dist. LEXIS 189318, at *14-15; Johannes, 2019 U.S. Dist. LEXIS 74440, at *13.

D.     The Court’s Review of 50 Documents on the September 24, 2019 Privilege Log5

       At the October 10, 2019 conference, the Court indicated that it would review 50 entries



5
 As noted above, Plaintiffs believe they are entitled to all of these responsive documents which
bear on exemption issues and affirmative defenses (good faith and willfulness) but are adhering
to the Court’s request for Plaintiffs to identify 50 documents for in camera review.
                                                 15
     Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 19 of 24



on Defendant’s September 24, 2019 privilege log and ordered Plaintiffs to select 50. Plaintiffs

select the following entries which are identified by the “Control Number” on Defendant’s

privilege log:

       1.        PSTs06_00002126

       2.        PSTs06_00002141 (with attachments)

       3.        PSTs06_00002303

       4.        PSTs06_00002760

       5.        PSTs06_00002773

       6.        PSTs17_0149490

       7.        PSTs06_00002961

       8.        PSTs06_00005216

       9.        PSTs06_00006208 (with attachments)

       10.       PSTs06_00006275 (with attachments)

       11.       PSTs06_00006328

       12.       PSTs06_00006518 (with attachments)

       13.       PSTs06_00008667 (with attachments)

       14.       PSTs06_00008668

       15.       PSTs06_00009135

       16.       PSTs06_00009138

       17.       PSTs06_00009141

       18.       PSTs06_00009148 (with attachments)

       19.       PSTs06_00009150

       20.       PSTs06_00009160



                                               16
Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 20 of 24



 21.   PSTs06_00009162

 22.   PSTs06_00009193

 23.   PSTs06_00009198

 24.   PSTs06_00009199

 25.   PSTs06_00009219

 26.   PSTs106_00007818 (with attachments)

 27.   PSTs106_00008220

 28.   PSTs114_0070744

 29.   PSTs114_0070852

 30.   PSTs114_0070930

 31.   PSTs114_0071340

 32.   PSTs114_0085594

 33.   PSTs06_00009196

 34.   PSTs114_0092860 (with attachments)

 35.   PSTs114_0068246

 36.   PSTs121_00371353 (with attachments)

 37.   PSTs121_00371357

 38    PSTs06_00006278

 39.   PSTs17_0098995

 40.   PSTs17_0148889 (with attachments)

 41.   PSTs17_0149442 (with attachments)

 42.   PSTs17_0149488

 43.   PSTs17_0149489



                                    17
     Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 21 of 24



       44.     PSTs17_0151385

       45.     PSTs17_0155198 (with attachments)

       46.     PSTs17_0155201 (with attachments)

       47.     PSTs17_0173160

       48.     PSTs17_0173162

       49.     PSTs17_0177363 (with attachments)

       50.     PSTs17_01773646

These documents address the Right Management study/audit for CMs, input regarding

exemptions, and the classification and reclassification of CMs including its impact on Defendant.

All of these documents are relevant and many address the good faith affirmative defense and

willfulness claims in the case. Defendant should have to produce all of these documents because

(1) Defendant waived its right to claim privilege due to its untimely privilege log and (2)

Defendant cannot refuse to produce documents that relate to its good faith defense through a

privilege assertion. Leviton Mfg. Co., 2010 U.S. Dist. LEXIS 128849, at *7-8; Bilzerian, 926

F.2d at 1291; see Scott v. Chipotle Mexican Grill, Inc., 67 F. Supp. 3d 607, 616-17 (S.D.N.Y.

2014) (“Given the circumstances in this particular case, legal advice that the defendant received

may well demonstrate the falsity of its claim of good faith belief, putting Chipotle’s state of mind

at issue. The plaintiffs are therefore entitled to know if the defendant ignored counsel’s

advice. . . . In the case at hand, Chipotle has pled a panoply of defenses aside from the two

affirmative defenses at issue. If it does not wish to waive its privilege, it may seek leave to




6
 These documents identify relevant witnesses who were never identified previously including
attorneys who guided Defendant through the reclassification process. Plaintiffs may seek to
depose some of these individuals.
                                                 18
     Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 22 of 24



amend its answer under Fed. R. Civ. P. 16(b) so that it can forego its good faith defenses and rely

instead on its remaining 30 affirmative defenses.”) (internal citations and quotations omitted).

E.     The Court Should Award Fees and Costs to Plaintiffs

       “Pursuant to Rule 37, if a motion to compel ‘is granted -- or if the disclosure or requested

discovery is provided after the motion was filed -- the court must, after giving an opportunity to

be heard, require the party . . . whose conduct necessitated the motion, . . . to pay the movant’s

reasonable expenses incurred in making the motion, including attorney’s fees.’” SEC v. Yorkville

Advisors, LLC, No. 12 Civ. 7728, 2015 U.S. Dist. LEXIS 24578, at *6 (S.D.N.Y. Feb. 27, 2015)

(quoting Fed. R. Civ. P. 37(a)(5)(A)). “An award of expenses is mandatory unless ‘(i) the

movant filed the motion before attempting in good faith to obtain the disclosure or discovery

without court action; (ii) the opposing party’s nondisclosure, response, or objection was

substantially justified; or (iii) other circumstances make an award of expenses unjust.’” Id.

(quoting Fed. R. Civ. P. 37(a)(5)(A)). “Monetary sanctions under Rule 37(a)([5]) serve a dual

purpose. In part, they are intended to deter discovery abuses. At the same time, they are

designed to compensate the prevailing party for expenses it would not have incurred had the

sanctioned party conducted itself properly.” S J Berwin & Co. v. Evergreen Enter. Gr., No. 92

Civ. 6209, 1994 U.S. Dist. LEXIS 12897, at *4-5 (S.D.N.Y. Sept. 13, 1994).

       Defendant cannot avoid the mandatory imposition of fees and costs. First, despite

conferral and Plaintiffs informing Defendant of the case law and Local Rules concerning

privilege logs and waiver of privilege, Defendant maintained its privilege claim over these

documents. Second, Defendant has no substantial justification for withholding these documents.

“Substantial justification for refusing discovery is determined according to ‘an objective standard

of reasonableness and does not require that the party have acted in good faith.’” Yorkville



                                                 19
     Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 23 of 24



Advisors, LLC, 2015 U.S. Dist. LEXIS 24578, at *18 (quoting Klein v. Torrey Point Grp., LLC,

979 F. Supp. 2d 417, 442 (S.D.N.Y. 2013)). In a similar case where a party failed to comply with

the federal and local rules by providing a late privilege log, Magistrate Judge Pitman awarded

fees and costs to the moving party, holding that the party was not substantially justified in its

conduct. Yorkville Advisors, LLC, 2015 U.S. Dist. LEXIS 24578, at *18-19. In Yorkville

Advisors, like this case, the party “failed to explain meaningfully why it did not provide adequate

descriptions in a timely manner” and “untimely raised new privilege claims without

justification.” Id. at *20-21. Judge Pitman held that the party’s attorneys are “deemed to have

knowledge of the Court's rules,” and that “reasonable persons would not disagree that the SEC’s

disclosures were insufficient pursuant to Rule 26(b)(5) and Local Civil Rule 26.2.” Id. at *20.

Moreover, in light of Defendant’s good faith defense, it cannot withhold the documents relating

to the Right Management study and the reclassification of the CM position. Leviton Mfg. Co.,

2010 U.S. Dist. LEXIS 128849, at *7-8; Bilzerian, 926 F.2d at 1291; see Scott, 67 F. Supp. 3d at

616-17.

       Lastly, there are no other circumstances which would make an award of fees and costs to

Plaintiffs unjust. Plaintiffs requested the documents on Defendant’s September 24, 2019

privilege log in March 2017. Defendant withheld these documents for two and a half years,

stating repeatedly that it did not withhold any responsive documents and that it searched the

custodians’ e-mail files for all responsive documents and it found nothing beyond what was

produced. Plaintiffs’ discovery and motion strategy and briefing were conducted under the

assumption that Defendant produced all responsive documents and that the 320 documents on

the privilege log did not exist. Accordingly, the Court should award Plaintiffs attorneys’ fees and




                                                 20
     Case 1:16-cv-07333-RA-KHP Document 257 Filed 10/24/19 Page 24 of 24



costs in connection with this motion, including the October 10th status conference and work

performed prior to the conference per Rule 37(a)(5)(A).

                                        CONCLUSION

       Defendant’s discovery abuses and failure to disclose hundreds of documents relating to

the claims and defenses in this case require serious discovery sanctions. The Court should start

by finding that Defendant waived privilege with respect to all documents contained on its

September 24, 2019 privilege log and award Plaintiffs’ counsel their fees and costs.

Dated: New York, New York                   Respectfully submitted,
       October 24, 2019
                                            s/Michael J. Palitz

                                             Michael J. Palitz
                                            SHAVITZ LAW GROUP, P.A.
                                            800 3rd Avenue, Suite 2800
                                            New York, New York 10022
                                            Tel: (800) 616-4000
                                            Fax: (561) 447-8831

                                            Gregg I. Shavitz*
                                            Camar Jones*
                                            SHAVITZ LAW GROUP, P.A.
                                            981 Yamato Road, Suite 285
                                            Boca Raton, Florida 33431
                                            Tel: (561) 447-8888
                                            Fax: (561) 447-8831

                                            Marc S. Hepworth
                                            Charles Gershbaum
                                            David A. Roth
                                            Rebecca S. Predovan
                                            HEPWORTH, GERSHBAUM & ROTH, PLLC
                                            192 Lexington Ave, Suite 802
                                            New York, New York 10016
                                            Tel: (212) 545-1199

                                             Attorneys for Plaintiffs and the Putative Class and
                                             Collective
*admitted pro hac vice



                                               21
